Prompt Mtge. Providers of N. Am., LLC v Zarour (2017 NY Slip Op 01722)





Prompt Mtge. Providers of N. Am., LLC v Zarour


2017 NY Slip Op 01722


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2015-00564
 (Index No. 33483/12)

[*1]Prompt Mortgage Providers of North America, LLC, et al., respondents, 
vSimon Zarour, appellant, et al., defendants.


Allen A. Kolber, Suffern, NY, for appellant.
David H. Singer & Associates, LLP, New York, NY (Benjamin N. Fink of counsel), for respondents.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Simon Zarour appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Walsh II, J.), dated October 29, 2014, as granted that branch of the plaintiffs' motion which was for summary judgment on the complaint and denied that branch of his cross motion which was to extend the time for discovery.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal is from an intermediate order dated October 29, 2014. However, a judgment of foreclosure and sale dated July 20, 2015, was entered in the action. Since the right of direct appeal from the intermediate order terminated with the entry of the judgment of foreclosure and sale in the action, we must dismiss the appeal from the intermediate order (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the intermediate order are brought up for review and have been considered on the companion appeal from the judgment of foreclosure and sale (see CPLR 5501[a][1]; Prompt Mortgage Providers of North America, LLC v Zarour, ____ AD3d ____ [Appellate Division Docket No. 2015-06382; decided herewith]).
DILLON, J.P., ROMAN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court